DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2022/0052824 in view of Koskela et al PG PUB 2021/0242922.
Re Claims 1, 11 and 20, KIM et al teaches a terminal (a wireless device:  a processor and memory) receives RRC signaling from a base station (a processor and memory) including CORESET configuration indicating a plurality of CORESET groups corresponding to each TRP wherein each DCI decoded in the CORESET group indicate the TCI state [0171-0174] and the corresponding DCIs belongs to different CORESET groups as an index defined in the CORESET configuration.  KIM et al fails to explicitly teach “selecting, for a radio link monitoring, a CORESET group….a CORESET with a predefined index value; monitoring one or more reference signals based on one or more TCI states of one or CORESETs of the CORESET group.”.  However, Koskela et al teaches in figure 3, the UE has been configured with two CORESETs with one or more TCI state association indicating whether the CORESET is active or not.  Further teaches the UE may be configured with a set of beam failure detection RS based on the 
Re Claims 2 and 12, KIM et al teaches in the index values is zero or one.
Re Claims 3 and 13, KIM et al teaches the DCI is scrambled with UE-RNTI which includes RA-RNTI [0272].
Re Claims 4. 5, 14, 15, KIM et al teaches each (a first and a second) TRP corresponds to CORESET group ID or index value.
Re Claims 6, 7, 16, 17, KIM et al teaches the CORESET group is zero associated with one TRP of plurality of TRPs.
Re Claims 8, 10, 18, Koskela et al teaches in figure 2, TCI index associated with RS set for performing beam failure detection.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2022/0052824 in view of Koskela et al PG PUB 2021/0242922 as applied to Claims 1 and 11 above and further in view of KHOSHNEVISAN et al PG PUB 2021/0022167.
Re Claims 9 and 19, KIM et al in view of Koskela et al fails to teach “determining a group index of a CORESET as zero in response to an absence of the group index value for the CORESET configuration parameters.”.  However, KHOSHNEVISAN et al teaches 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHI HO A LEE/           Primary Examiner, Art Unit 2472